IN THE INTEREST OF:                                              )
D.T.L. and C.J.L.,                                               )
children under seventeen years of age.                           )
                                                                 )
GREENE COUNTY JUVENILE OFFICE,                                   )
                                                                 )
                    Petitioner-Respondent,                       )       Nos. SD32759 and SD32760
                                                                 )              (Consolidated)
           vs.                                                   )       Filed: January 27, 2014
                                                                 )
                                                                 )
V.D.L.,                                                          )
                                                                 )
                    Respondent-Appellant.                        )


                    APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                                    Honorable David C. Jones, Circuit Judge

AFFIRMED

           The two children, D.T.L. and C.J.L. (collectively “the children”), who were born to

V.D.L. (“Mother”), and are the subject of this termination,1 were taken into custody from the

hospital shortly after each of their births. The basis of taking custody was the fact that Mother



1
    The biological fathers were unknown and not the subject of this appeal.


                                                           1
had another child in protective custody for which she had not addressed the concerns that

brought the other child into care: Mother’s mental health needs, lack of parenting skills, and

anger management problems. The trial court terminated Mother’s parental rights to the children

on several grounds: (1) the children were abused and/or neglected by Mother; (2) D.T.L. was

subject to the jurisdiction of the trial court for more than one year and the conditions leading to

the assumption of jurisdiction continued to exist; and (3) Mother did not overcome the

presumption of unfitness as a party to the parent-child relationship with respect to D.T.L. and

C.J.L. due to her parental rights having been involuntarily terminated to a child less than three

years previously.

       Mother challenges all three grounds for termination and challenges the trial court’s

finding that it was in the best interest of the children to have her parental rights terminated. In

reviewing a judgment that terminates parental rights, we view the evidence in the light most

favorable to the judgment and will affirm the judgment unless there is no substantial evidence to

support the judgment, the judgment is against the weight of the evidence, or the trial court

erroneously declares or applies the law. In re D.M.B., 178 S.W.3d 683, 687 (Mo. App. S.D.

2005). ‘“Where multiple statutory grounds for termination of parental rights are found, in order

to affirm the judgment, the appellate court need only find that one of the statutory bases was

proven and that the termination was in the best interest of the child.”’ Id. at 686 (quoting In re

N.L.B., 145 S.W.3d 902, 906 (Mo. App. S.D. 2004)).

       With that standard in mind, we shall address the trial court’s finding that Mother did not

overcome the presumption of unfitness as a party to the parent-child relationship pursuant to




                                                  2
section 211.447.5(6).2 Pursuant to section 211.447.5(6), if Mother had an involuntary

termination of her parental rights within three years of the termination judgment at issue in this

appeal, she was presumed to be unfit to parent a child and it became her burden to overcome the

presumption. In re D.M.B., 178 S.W.3d at 688 (“The parent has the burden of overcoming the

presumption of unfitness by presenting evidence that the circumstances that led to the

termination of the parent’s parental rights in the other child no longer exist or that the parent is

no longer unfit.”) (internal quotation and citation omitted). Mother does not dispute that she had

her parental rights involuntarily terminated to a third child, C.D.L., on or about October 11,

2011, and that the termination judgment with respect to C.D.L. was appealed and affirmed. It

was Mother’s burden to overcome the presumption that she was unfit to parent D.T.L. and

C.J.L.3

          With great credit given to Mother, she did attend individual counseling and made

progress in therapy to a point; however, her counselor did not feel Mother was able to provide

the necessary safety for a child. Likewise, Mother’s caseworker testified that Mother needed to

address her unrealistic expectations of her children, making choices that resulted in a higher

likelihood of safety for herself and the children, boundaries, anger management, and her mental


2
  All references to statutes are to RSMo Cum.Supp. 2011, unless otherwise indicated. The petition to terminate
Mother’s parental rights to D.T.L., was filed in October 2012, and the petition to terminate Mother’s parental rights
to C.J.L., was filed in January 2013.
3
  Respondent argues that Mother is actually claiming error that the trial court did not make findings she was
currently unfit, and not that there was no evidence that Mother was currently unfit. We disagree. Mother clearly
argues that the evidence she produced overcomes the presumption. To the extent Mother argued that the trial court
did not find she was currently unfit, we believe the trial court’s express (1) reference to evidence that Mother
“continues to suffer from a mental condition that makes her unable to knowingly provide the child[ren] with the
necessary care, custody and control[,]” and that Mother’s “condition had not significantly changed from 2009 and
that she would present a safety risk to any child that was in her care[,]”and (2) conclusion that Mother had failed to
overcome the presumption that she was unfit in combination is the substantive equivalent of a finding that Mother
was currently unfit to be a parent because she failed to show the circumstances that led to the earlier termination no
longer exist or she is no longer unfit. Unlike in In re T.A.S., 32 S.W.3d 804, 814-15 (Mo. App. W.D. 2000), no
further findings are necessary in this case to “clarif[y] that the presumption of unfitness was not overcome.”


                                                          3
condition. During the period that the caseworker worked with Mother, there were times Mother

would not provide the caseworker with an address or contact information for “the friend” she

was living with, nor allow her to visit at that residence. Although there was some improvement

in her anger management issues, in the time prior to trial, Mother seemed to have regressed, her

anger was apparent, and affected her interaction with the children.

       Mother was evaluated by Dr. Mark Bradford in 2009, who found Mother’s IQ to be well

below the average range of intellectual ability. He diagnosed her with having a mood disorder;

depressive disorder; post-traumatic stress disorder; mixed personality with borderline, antisocial

and paranoid features; and borderline personality disorder. He then viewed her prognosis as

being guarded as he was concerned she might not have the ability to assimilate change and a

child would be at risk in her care. In a 2013 update to determine Mother’s progress and if her

diagnosis had changed in any way, Dr. Bradford found her cognitive ability slightly lower than

in 2009 and diagnosed her as having bipolar II disorder, with the remaining diagnosis the same.

His prognosis for Mother being able to care for the children was slightly worse than when he saw

her four years earlier, and he was concerned she did not appear to be able to meet minimum

parenting standards.

       Somewhat in contrast, Dr. Robison testified as to his work with Mother. In June 2012,

Mother started seeing Dr. Robison for psychotherapy. He worked with her on her depression

and bipolar symptoms, boundary issues, parenting skills, and anger management. Mother made

significant progress in how she viewed herself in the time she worked with Dr. Robison, she was

less emotional and less overwhelmed, but while making progress on her boundary issues, she

continued to allow people to take advantage of her. He was concerned with Mother’s association

with violent men, but did not think it would affect her ability to parent the children. He felt she



                                                 4
was appropriately diagnosed as disabled due to her IQ and skill deficits and that this disability

would prevent her from being able to be employed, but that they would not prevent her from

parenting. Dr. Robison testified that Mother made all decisions with the goal of having her

children returned to her and despite her “deficits in her process, in her way of looking at the

world, in her cultural background, her upbringing, and even deficits in IQ,” he felt she would be

a “good enough parent.” Despite those findings, he had reviewed the psychological evaluations

that had been performed by Dr. Bradford and “had no reason to think Dr. Bradford’s findings

were not valid.”

       Several parent aides testified as to Mother’s inability to supervise the children.

Suggestions for proper supervision would be made often to Mother, but she did not incorporate

the suggestions or the problems would continue at the next visitation. Mother angered easily and

on one occasion, C.J.L. had to be taken away from Mother due to her anger. Additionally,

Mother was engaged to a man that is incarcerated, but not the father of either of the children.

She has not been forthcoming with information about the men she has been involved with or has

“let in the home[.]” She claims that some of her children were conceived through rape and that

she had been repeatedly sexually assaulted. She claims she felt threatened by one man that was

exploiting her so she shoplifted in order to be taken to a police station. Mother filed for an order

of protection against a different man, whom she thought had fathered C.J.L., after he physically

abused her and threatened her life. Although she was granted the full order, she appeared in

court twenty days later with the man and asked that the order be rescinded.

       Clearly, the trial court did not err in finding that despite the positive evidence that Mother

provided the court, she did not overcome the presumption that she remained unfit at the time of

trial. The trial court properly found a statutory ground for the termination of Mother’s parental



                                                 5
rights. The trial court also did not err in finding sufficient evidence that the termination of

Mother’s parental rights was in the best interest of the children.

        The determination of what is in the child’s best interest is an ultimate conclusion for the

trial court based upon the totality of the circumstances. In re D.L.W., 133 S.W.3d 582, 585 (Mo.

App. S.D. 2004). The standard applied to determine best interest of the minor child is whether

the trial court abused its discretion. In re K.L.C., 332 S.W.3d 330, 342 (Mo. App. S.D. 2011).

The above-cited evidence that supported the grounds for termination also supports the finding

that the termination was in the best interest of the children. Despite her efforts, Mother is simply

not able to provide the day-to-day care of the children required, or provide for their safety from

her companions and from her poor choices. Given the very young age of these children and the

need for intensive parenting at their ages, the trial court’s finding on this issue is correct.

        The Judgment is affirmed.


NANCY STEFFEN RAHMEYER, P.J. - OPINION AUTHOR

DANIEL E. SCOTT, J. - Concurs

GARY W. LYNCH, J. - Concurs




                                                   6